Title: To George Washington from Clement Biddle, 22 July 1780
From: Biddle, Clement
To: Washington, George


					
						sir
						Camp Perackness 22 July 1780.
					
					Your warrant of 11th instt for impressing Forage has expired and in Case it should be necessary for the Army to Continue at this Ground it will not only be necessary to extend the Time for which the warrant was granted, but also the distance for impressing, as the Limits to which the last warrant was confined, cannot longer subsist the Army, but in Case you should approve of extending the limits, I shall, as I have heretofore done, endeavour to leave as much Forage as possible on the roads which may be used for the Communications from Trenton to Hudsons river and I am of Opinion that they should be to Ten miles from the Encampments of the Army and for such time as your Excellency may think necessary.
					I have taken the Liberty to inclose a Copy of a warrant for your Excellency’s perusal and to fill up the blanks for distance and time if you

should approve the same. I have the honour to be with great respect Your Excellencys Most Obedt & very humble servt
					
						Clement BiddleCommissary General of Forage
					
				